Citation Nr: 0309853	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  01-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for cystitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
August 1944.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which denied the veteran's claim 
for a compensable rating for cystitis.


REMAND

The Board notes that it undertook additional development on 
this issue pursuant to the authority granted by 38 C.F.R. 
§19.9(a)(2).  Specifically, the veteran was scheduled for a 
VA genitourinary examination in March 2003, in conjunction 
with this appeal, but he failed to report for the examination 
and no good cause has been shown for his failure to appear.  
VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a veteran's 
failure to report for a scheduled VA medical examination, and 
provide that when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, (1) in an original compensation claim, the 
claim shall be rated based on the evidence of record; (2) in 
any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase 
(emphasis added), such as here, the claim shall be denied.  
38 C.F.R. § 3.655.

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, ___ F.3d 
___, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid 
because in conjunction with 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver, which was contrary to 38 U.S.C. § 
7104(a).  The Federal Circuit further held that 38 C.F.R. § 
19.9(a)(2)(ii) was invalid in that it provided 30 days to 
respond to notice, which was contrary to 38 U.S.C. § 5103(b), 
which provides a claimant one year to submit evidence.

While the only additional evidence is a document confirming 
that the veteran failed to report for his March 2003 
examination, deemed necessary by the Board to determine 
entitlement to the benefit sought, as the Board decision may 
turn on this fact (i.e., consideration of the evidence of the 
veteran's failure to report), in light of the Federal 
Circuit's recent holding, the Board concludes that it must 
remand the instant case for the RO to consider this matter, 
to include 38 C.F.R. § 3.655, in the first instance.  

For the reasons stated above, this case is REMANDED for the 
following:

The veteran's claims folder should be 
returned to the RO for consideration of 
the veteran's failure to report for a VA 
compensation examination.  After 
completing any additional development 
deemed necessary, the RO should 
readjudicate the issue on appeal.  If the 
benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case (SSOC), which addresses the 
veteran's failure to report for a March 
2003 VA examination and consideration of 
38 C.F.R. § 3.655, and an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




